Citation Nr: 1523036	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  06-28 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to March 1987.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had originally requested a hearing before the Board in his August 2006 VA Form 9.  He withdrew this request in a July 2007 written statement.

In August 2010, September 2011, and June 2013, the Board remanded this case for further development.

In a September 2013 decision, the Board denied the Veteran's claim and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In a February 2015 Order, the Court granted the motion, vacated the September 2013 Board decision, and remanded the case to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2015 JMR found that the January 2013 VA examination and
June 2013 addendum opinion were inadequate.  Specifically, the JMR found fault with the examiner's rationale that there was "insufficient data in the medical literature to support that PTSD can aggravate or cause high blood pressure chronically" in light of the medical treatise evidence submitted by the Veteran that suggested a correlation between hypertension and PTSD.  As such, an addendum opinion is necessary.  This opinion should specifically address these articles within the context of the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be referred to the examiner who saw him in January 2013 or, if that examiner is not available, the claims file should be reviewed by another appropriate specialist.  A copy of this remand and the JMR should be reviewed by the examiner prior to rendering an opinion.  The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by his PTSD.

All opinions should be accompanied by clear rationale consistent with the evidence of record, including the medical treatise information supplied by the Veteran.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  The AOJ should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

